Mr. Justice Sample delivered the opinion of the Court. The same questions arise in this case as in that of appellant against James Massey, except that relating to the damages awarded, which are claimed to be -excessive. The evidence shows that appellee is a physical wreck since his injury. Before that time he was a sound, healthy man. It is very difficult to measure the damages for such an injury. On appeal, courts seldom substitute their judgment for that of the jury in estimating them, without it is apparent the jury was influenced by prejudice or passion. There is nothing in this record to indicate the jury was so influenced, without it is-to be found in the amount of the verdict returned; while that amount is large, yet, in view of the helpless condition of appellee, and the pain and suffering he endures, we do not feel that we should substitute our judgment for that of the jury and the court below. For reasons stated in the Fannie Massey case, the judgment is affirmed.